Calhoon, J.,
delivered the opinion of the court.
Here was an actual invasion of plaintiff’s property at different times during several years to make excavations. Her property line invaded was to the middle of the private alley on her south line. There was special damage to her, and the measure of her right of recovery is £ ‘the difference in the market value of the property with the improvement, and that without it, not considering general benefits or injuries shared by the public in general.” Freeman’s note to O'Brien v. City of Philadelphia (Pa.), 30 Am. St. Rep., 840, 845 (s. c., 24 Atl., 1047). This difference must be at or about the time of the damage wrought, and may not be offset by future increase the value of some of her property on the same lot, in-common with the public, because of the improvement of the new street. She was manifestly specially damaged. The jury viewed the premises, heard the varied testimony as to damage, and found for her under instructions fairly presenting the case. In a record presentment, such as that before us, the amount of recovery cannot be gauged by the chance increase of value in the future to the community. If this were true, damages' *382could be increased because of decrease in the fluctuations of local general values which the grading and excavation might produce.

Affirmed.